Citation Nr: 0031287	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-14 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for major depression, 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, urticaria and migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel








INTRODUCTION

The veteran had verified active duty from December 1990 to 
April 1991.  

This appeal arose from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied the veteran's claim of 
entitlement to service connection for major depression, 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, urticaria and migraine headaches.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the veteran's notice of disagreement, she requested a 
hearing at the RO.  However, no hearing has apparently been 
scheduled or completed to date.  
It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.700 (2000).  A 
hearing on appeal will be granted if an appellant expresses a 
desire to appear in person.

A review of the record discloses that the veteran has not 
withdrawn her request for a hearing at the RO.  38 U.S.C.A. 
§ 20.702(e) (West 1991).

To ensure full compliance with due process requirements, the 
Board is deferring adjudication of the issues on appeal 
pending a remand of the case to the RO for further 
development as follows:  

The RO should take appropriate action to 
schedule the appellant for a personal 
hearing at the RO before a Hearing 
Officer.  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record.  

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action until she is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 3 -


